Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an aircraft wing comprising a fixed central wing body, as well as at least one mobile leading edge flap intended to be moved relative to said fixed central body between a deployed deposition and a retracted position, the wing comprising a device for movement of the mobile leading edge flap, said device being equipped with at least one mobile drive rail comprising a front end connected to the mobile flap, wherein said movement device comprises a linear electric motor comprising: - a primary assembly equipped with at least one fixed truck comprising coils, the primary assembly being rigidly connected to the fixed central body of the wing; and - a mobile secondary assembly comprising a magnetic pathway arranged on the drive rail, the magnetic pathway including a plurality of permanent magnets attached to the drive rail, said permanent magnets being spaced from one another along the drive rail.
Hautecoeur et al. (EP2116467A1) in view of Mastrocola et al. (US2016/0226349A1) and Bedell et al. (US 5,686,907) teaches a similar aircraft wing as the claimed invention.
However, Hautecoeur et al. (EP2116467A1) in view of Mastrocola et al. (US2016/0226349A1) and Bedell et al. (US 5,686,907) lacks a linear electric motor comprising: - a primary assembly equipped with at least one fixed truck comprising coils, the primary assembly being rigidly connected to the fixed central body of the wing; and - a mobile secondary assembly comprising a magnetic pathway arranged on the drive rail, the magnetic pathway including a plurality of permanent magnets attached to the drive rail, said permanent magnets being spaced from one another along the drive rail. Specifically, Hautecoeur lacks a linear electric motor comprising at least one fixed truck comprising coils and a magnetic pathway arranged to the drive rail. To the contrary, Hautecoer uses a rotational motor with gears or rollers. Additionally, Mastrocola lacks a plurality of permanent magnets attached to a rail, or an aircraft wing. Lastly, while Bedell teaches permanent magnets attached spaced apart from one another along a rail of an aircraft wing, and presumably an electromagnetic proximity sensor with a coil, Bedell’s magnets are not an electric motor and are not provided in an electric motor. To the contrary, Bedell relies upon a rotational motor driving a gear contacting teeth provided on a separate face of the rail. Therefore, the prior art fails to teach a linear electric motor as the claimed invention.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647